United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 96-4247
                                  ___________

Gary Lloyd Bruce,                          *
                                           *
              Appellant,                   *
                                           *
        v.                                 *
                                           *
Jeffrey S. Paulsen, in his individual      *
and official capacity; Charles             *
Faulkner, in his individual and            * Appeal from the United States
official capacity; Richard Anderson,       * District Court for the
in his individual and official             * District of Minnesota.
capacity,                                  *       [UNPUBLISHED]
                                           *
              Appellees,                   *
                                           *
David Roettger, in his individual          *
and official capacity; Brent Olson,        *
in his individual and official capacity,   *
                                           *
              Defendants.                  *
                                      ___________

                         Submitted: January 23, 1998

                              Filed: January 29, 1998
                                  ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________
PER CURIAM.

       Gary Lloyd Bruce, a federal inmate, appeals from the district court&s1 adverse
grant of summary judgment to defendants in his action alleging violations of various
Constitutional rights. Having reviewed the record and the parties& briefs, we conclude
that the district court&s judgment was correct and that an extended opinion is not
warranted. See 8th Cir R. 47B. The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James M. Rosenbaum for the Honorable David S. Doty, United
States District Judges for the District of Minnesota, adopting the report and
recommendations of the Honorable Jonathan G. Lebedoff, United States Magistrate
Judge for the District of Minnesota.

                                         -2-